Citation Nr: 0313632	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  98-03 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus of the 
left ear. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel

INTRODUCTION

The veteran had active service from October 1956 to October 
1958.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a February 1997 rating decision of the 
Winston-Salem, North Carolina, Department of Veterans Affairs 
(VA) Regional Office (RO), that denied entitlement to service 
connection for bilateral hearing loss and tinnitus.  

In July 1998, the veteran testified at a videoconference 
hearing before the undersigned acting Veterans Law Judge.  A 
transcript of that hearing has been associated with the 
veteran's claims folder.

This matter was previously before the Board in October 1998, 
at which time it was remanded for additional development.

The RO in San Diego, California, currently has jurisdiction 
over the case.


REMAND

Unfortunately, a remand is required in this case.  Although 
the Board sincerely regrets the additional delay, it is 
necessary to ensure that there is a complete record upon 
which to decide the veteran's claim so that he is afforded 
every possible consideration and to comply with due process.

The Veterans Claims Assistance Act of 2000 (VCAA), made 
significant changes to the VA's duty to notify and to assist 
claimants for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156, 3.159, and 3.326 (2002).  

The VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim, and 
of what part of that evidence is to be provided by the 
claimant and what part VA will attempt to obtain for the 
claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). VA 
also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§  5107(a), 
5103A; 38 C.F.R. § 3.159(c).  

The October 2002 Supplemental Statement of the Case was 
returned by the postal service as undeliverable.  The file 
shows that the veteran has since received VA outpatient 
treatment at the Durham, North Carolina VA medical center.  
In November 2002, the RO attempted to contact the veteran by 
telephone to have him provide a current address but was 
unable to reach him.  The Board finds that the VA's duties to 
notify and assist was not been fully satisfied and the case 
must be remanded to the RO further development and 
readjudication of the veteran's claim.  In an effort to 
assist the RO, the Board has reviewed the claims file and 
identified certain assistance that must be rendered to comply 
with the VCAA.  However, it is the RO's responsibility to 
ensure that all appropriate development is undertaken in this 
case. 

The RO should ascertain the veteran's correct mailing address 
and notify him of the evidence and information necessary to 
substantiate his claim and inform him whether he or VA bears 
the burden of producing or obtaining that evidence or 
information.

In May 2000, the veteran reported that he was receiving 
Social Security benefits.  Copies of the Social Security 
Administration decision and the medical records on which that 
determination was based have not been obtained.  When the VA 
is put on notice of the existence of Social Security 
Administration records, the VA must seek to obtain those 
records before proceeding with the appeal.  Lind v. Principi, 
3 Vet. App. 493, 494 (1992).

Accordingly, while the Board regrets the delay, this claim is 
REMANDED to the RO for the following:

1.  Take the appropriate action to 
ascertain the veteran's correct mailing 
address.

2.  The RO must review the claims file and 
ensure that all notification and development 
action required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. § 3.159 
(2002).  Such notice should specifically 
apprise him of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the burden 
of producing or obtaining that evidence or 
information.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b) (2002); 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

3.  The RO should obtain copies from the 
Social Security Administration of the 
determination which awarded benefits to 
the appellant and the medical records 
used as a basis to award those benefits.

4.  Once the foregoing development has been 
accomplished to the extent possible, review 
the claims folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Ensure that all notification and development 
action required by the VCAA is completed. 

5.  Readjudicate the veteran's claim, with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained as a result 
of this remand.  If the decision with respect 
to the claim remains adverse to the veteran, 
he and his representative should be furnished 
a Supplemental Statement of the Case and 
afforded a reasonable period of time within 
which to respond thereto.

Thereafter, the claim is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  The purposes of this REMAND are to obtain additional 
information and comply with all due process considerations.  
No inference should be drawn regarding the final disposition 
of this claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	K. J. ALIBRANDO 
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


